     Case 8:20-cv-01160-SB-DFM Document 35 Filed 05/21/21 Page 1 of 5 Page ID #:218




 1    MANDOUR & ASSOCIATES, APC
      Joseph A. Mandour (SBN 188896)
 2
      Email: jmandour@mandourlaw.com
 3    Ben T. Lila (SBN 246808)
      Email: blila@mandourlaw.com
 4    8605 Santa Monica Blvd., Suite 1500
 5    Los Angeles, CA 90069
      Telephone: (858) 487-9300
 6
      Attorneys for Plaintiff,
 7    Scott and Addison, LLC
 8                          UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11    SCOTT AND ADDISON, LLC, a                   Case No. 8:20-cv-01160-SB-DFM
12
      California limited liability company,
                                                  PLAINTIFF SCOTT AND ADDISON,
13                         Plaintiff,             LLC’S REPLY IN SUPPORT OF
14                                                MOTION FOR SERVICE COSTS
                    v.                            PURSUANT TO Fed.R.Civ.P. 4(d)(2)
15
16    PINKBLUSH.COM, an unknown                   Original Complaint Filed: June 30, 2020
      entity,                                     Answer Filed: April 20, 2021
17
18                         Defendant.             Judge: Hon. Stanley Blumenfeld, Jr.
19
                                                  Hearing:
20                                                Date: June 4, 2021
21                                                Time: 8:30 am
                                                  Courtroom: 6C
22
23
24
25
26    \\
27    \\
28    \\
                                                             Civil Case No. 8:20-cv-01160-SB-DFM
           PLAINTIFF SCOTT AND ADDISON, LLC’S REPLY IN SUPPORT OF MOTION FOR SERVICE COSTS
                                                               PURSUANT TO Fed.R.Civ.P. 4(d)(2)
                                                -1-
     Case 8:20-cv-01160-SB-DFM Document 35 Filed 05/21/21 Page 2 of 5 Page ID #:219




 1           Pursuant to L.R. 7-10, plaintiff Scott and Addison, LLC hereby replies to
 2    defendant PinkBlush.com’s Opposition to Plaintiff’s Motion for Service Costs
 3    Pursuant to Fed.R.Civ.P. 4(d)(2) as follows:
 4
 5    I.     DEFENDANT DOES NOT DENY AN INTENT TO FRUSTRATE
 6           SERVICE AND SEEK DELAY.
 7           Fed.R.Civ.P., Rule 4(d) provides that a Request for Waiver of Service may
 8    be addressed to a defendant. In its Opposition to Plaintiff’s Motion for Service
 9    Costs, defendant submits a declaration that does not deny that it made no effort to
10    cooperate in effectuating service. Instead, defendant merely declares, without any
11    authority or evidentiary support, a single statement that the Request for Waiver of
12    Service provided by plaintiff should have been served on a registered agent for
13    service of process. Such a contention is simply nonsensical as Fed.R.Civ.P.
14    4(d)(1)(A)(i) states that a waiver can be addressed to a defendant. Indeed, the
15    procedure for Requesting a Waiver of Service of Process applies to individuals
16    and entities for which registered agents do not exist.
17           Defendant’s erroneous opposition further constitutes bad faith in that
18    defendant conspicuously made efforts to hide that it was even a registered
19    corporate entity. Defendant referenced no physical address on its website or
20    defendant’s apparent entity, GoFrolic LLC. To date, defendant’s website still
21    exploits an anonymous domain name registration concealing any entity or address
22    information. Indeed, defendant’s current counsel, as recently as four weeks ago,
23    was unwilling to confirm that GoFrolic, LLC and defendant PinkBlush.com are
24    the “same entity”.
25           Defendant further erroneously claims that delay was only six months
26    instead of seven months because plaintiff granted defendant a 30-day extension on
27    New Year’s Eve, December 31, 2020. While plaintiff did grant such an extension
28    as a courtesy given the holiday (ECF No. 31), extensions under L.R. 8-3 are
                                                             Civil Case No. 8:20-cv-01160-SB-DFM
           PLAINTIFF SCOTT AND ADDISON, LLC’S REPLY IN SUPPORT OF MOTION FOR SERVICE COSTS
                                                               PURSUANT TO Fed.R.Civ.P. 4(d)(2)
                                                -2-
     Case 8:20-cv-01160-SB-DFM Document 35 Filed 05/21/21 Page 3 of 5 Page ID #:220




 1    typically not considered “appearances” by a party because they still allow
 2    challenges to jurisdiction. Thus, defendant’s effort to claim that the delay was
 3    exacerbated by plaintiff’s courtesy is insincere at best.
 4            Defendant provides no substantive facts or law in its opposition to explain
 5    why it refused to waive service. Defendant does not deny that it tried to evade
 6    service of process. Moreover, defendant’s declaration and opposition only
 7    confirm that it validly received the Request for Waiver of Service from prior
 8    counsel. See Dkt. 28, p. 7, ¶3. The Request for Waiver of Service includes a clear
 9    statement explaining defendant’s obligation to cooperate with service. Defendant
10    and its prior counsel ignored the request solely because defendant wanted to force
11    defendant to undertake further efforts to determine defendant’s identity, which it
12    had successfully concealed for months. As such, the Court should grant plaintiff’s
13    Motion for Service costs.
14
15    II.     DEFENDANT’S SERVICE COSTS WERE REASONABLE GIVEN
16            PLAINTIFF’S EFFORTS TO EVADE AND FRUSTRATE SERVICE.
17            Defendant’s Opposition concedes that defendant’s attempts to frustrate
18    service required plaintiff to file a motion for alternative service. Indeed,
19    defendant further confirms filing a motion and obtaining an order for early
20    discovery and serving a subpoena would be reasonable. Plaintiff’s costs for filing
21    two motions are entirely reasonable and necessitated by defendant’s actions.
22    Plaintiff did not include the cost of this reply brief and any hearing in its original
23    motion. Thus, at the Court’s request, plaintiff is willing to provide a further
24    accounting of the total costs. Given defendant’s sole contention is the erroneous
25    belief that it could ignore the Request for Waiver of Service, the Court should
26    grant plaintiff’s motion in its entirety.
27
28

                                                              Civil Case No. 8:20-cv-01160-SB-DFM
            PLAINTIFF SCOTT AND ADDISON, LLC’S REPLY IN SUPPORT OF MOTION FOR SERVICE COSTS
                                                                PURSUANT TO Fed.R.Civ.P. 4(d)(2)
                                                 -3-
     Case 8:20-cv-01160-SB-DFM Document 35 Filed 05/21/21 Page 4 of 5 Page ID #:221




 1    III.     CONCLUSION
 2             For the foregoing reasons, plaintiff respectfully request the Court enter an
 3    order requiring defendant to pay plaintiff’s service costs of $2,325.30 and any
 4    additional costs associated with the motion as further documented by plaintiff.
 5
 6                                         Respectfully submitted,
 7                                         MANDOUR & ASSOCIATES, APC
 8    Date: May 21, 2021
 9                                                /s/ Ben T. Lila
                                           Ben T. Lila (SBN 246808)
10                                         Email: blila@mandourlaw.com
11                                         Attorneys for Plaintiff,
                                           Scott and Addison, LLC
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                               Civil Case No. 8:20-cv-01160-SB-DFM
             PLAINTIFF SCOTT AND ADDISON, LLC’S REPLY IN SUPPORT OF MOTION FOR SERVICE COSTS
                                                                 PURSUANT TO Fed.R.Civ.P. 4(d)(2)
                                                  -4-
     Case 8:20-cv-01160-SB-DFM Document 35 Filed 05/21/21 Page 5 of 5 Page ID #:222




 1                              CERTIFICATE OF SERVICE
 2          I hereby certify that on the below date, I emailed the foregoing document to
 3    the following:
 4
            Michael A. Long, Esq. (SBN: 266555)
 5          Law Office of Michael A. Long
 6          1920 Hillhurst Avenue, #1139
            Los Angeles, CA 90027
 7
            Telephone: (310) 625-3395
 8          Facsimile: (213) 915-3133
            Email: mlong@aexius.com
 9
10
      Dated: May 21, 2021
11
                                              /s/ Ben T. Lila
12                                      Ben T. Lila (SBN 246808)
13                                      Email: blila@mandourlaw.com
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                            Civil Case No. 8:20-cv-01160-SB-DFM
          PLAINTIFF SCOTT AND ADDISON, LLC’S REPLY IN SUPPORT OF MOTION FOR SERVICE COSTS
                                                              PURSUANT TO Fed.R.Civ.P. 4(d)(2)
                                               -5-
